DETAILED ACTION

Election/ Restrictions and Status of Application
	Claims 1-2, 5-52, 55-57 and 65 are pending.
	Claim 53 is withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-52, 55-57 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites a “corresponding traditional alcoholic beverage”. It is not clear what constitutes a “corresponding traditional alcoholic beverage”.  While it noted that the specification provides extensive lists as to what are considered volatile organic compounds typically found or not found in “corresponding traditional alcoholic beverages”, the specification also indicates that traditional alcoholic beverages are “complex mixtures” where the resulting products are “inconsistent” (see pg. 1, line 10 to page 2, lines 20 of present specification. These admitted inconsistencies and inherent variabilities resulting make it unclear what one skilled in the art would consider a “corresponding traditional alcoholic beverage” much less what sort of volatile and nonvolatile compounds are found in “corresponding traditional alcoholic beverage”.  The claims are examined based on the specifically recite compounds/group of compounds (e.g., acids, phenols, etc…) recited in the claims. 
Claims 16 is dependent on claim 13. Claim 13 recites the presence of an acid but claim 16 references an alcohol.  Thus, the “one or more alcohols” referenced in claim 16 lack antecedent basis.  For purposes of examination. Claim 16 has been examined with claims 14 and 15 as claims 14 and 15 also recite alcohols. 
It is further more noted that claim 48 is particularly confusing as it is not clear what non-volatile components may or may not be present.   It is not clear what constitutes a “corresponding traditional alcoholic beverage”.  
  Claim 65 recites wherein at least one of the one or more additional VOCs is present in a concentration of at least about 2-fold the concentration of the same VOC in a corresponding traditional spirit or wine.  However, there is no indication as to what we be considered a corresponding traditional beverage.  In this regard, it is unclear how to determine what VOCs should and should not be present not to mention the amounts they should be present. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-52, 55-57 and 65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring plant products without significantly more. The claim(s) recite(s) ethanol water and naturally occurring compounds. This judicial exception is not integrated into a practical application because the claims read on a product of a nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as follows:
Claims 1, 2, 5-6, are directed to a product of nature. As evidenced by Millpore Sigma, Hydrocinnamaldehyde, accessed at https://www.sigmaaldrich.com/US/en/product/aldrich/w288705, 2022. 3-phenylpropanal is a naturally occurring plant metabolite. Given that ethanol is naturally produced in biomass materials and plants inherently contain water, the claims read on rotten, fermenting plant material. As to claims 2 and 6, there is no indication that the recited VOCS would be present.  
Claims 7-10 recite the presence of esters. Bickham, Flavors from Esters and Alcohols, Brewing Techniques, accessed at https://www.morebeer.com/articles/Esters_Flavors_Alcohols_Balance_Fruity, 2017) (BICKHAM) teaches that esters are natural flavors found in fermented fruits such as ethyl hexanoate in apples (see Table 2).  Thus, the claims read on fermented apples.  As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 
As to claims 1, 11-13, Tao, Advances in Fruit Aroma Volatile Research, Molecules 2013, 18, 8200-8229; doi:10.3390/molecules18078200 (TAO) teaches that acids such as hexanoic acid is naturally found in citrus fruits such as pineapple (last paragraph, pg. 8206). Given that ethanol is naturally produced in biomass materials and plants inherently contain water, the claims read on rotten, fermenting citrus fruits. As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 
Claims 1, 14-16 recite the presence of alcohols. Bickham, Flavors from Esters and Alcohols, Brewing Techniques, accessed at https://www.morebeer.com/articles/Esters_Flavors_Alcohols_Balance_Fruity, 2017) (BICKHAM) teaches that alcohols are natural flavors found in fermented fruits such as benzyl alcohol in apples (see Apple Flavors Section).  Thus, the claims read on fermented apples.  Given that ethanol is naturally produced in biomass materials and apples inherently contain water, the claims read on rotten, fermenting plant apples. As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 
Claims 1, 17-19 recite the presence of aldehydes or ketones. Bickham, Flavors from Esters and Alcohols, Brewing Techniques, accessed at https://www.morebeer.com/articles/Esters_Flavors_Alcohols_Balance_Fruity, 2017) (BICKHAM) teaches that aldehydes such as 2-pentanal  are natural flavors found in fermented fruits such as pears and respberry (see Pearlike and melony and Berrylike Flavor Sections).  Bickham also teaches that isovaleraldehyde is produced in natural fermentations.  Thus, the claims read on fermented pears and berries.  Given that ethanol is naturally produced in biomass materials and pears and berries inherently contain water, the claims read on rotten, fermenting fruits. As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 
As to claims 1, 20-22, 44 Tao, Advances in Fruit Aroma Volatile Research, Molecules 2013, 18, 8200-8229; doi:10.3390/molecules18078200 (TAO) teaches that terpenes such as limonene and compounds such as carvone are naturally found in citrus fruits and berries (first paragraph, pg. 8202 and first full paragraph, pg. 8206). Given that ethanol is naturally produced in biomass materials and plants inherently contain water, the claims read on rotten, fermenting citrus fruits. As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 
As to claims 1 and 23-25, Pichersky et al, Eugenol and isoeugenol, characteristic aromatic constituents of spices are biosynthesized via reduction of a coniferyl alcohol ester,  (PNAS, 10128-10133, Vol. 103, no. 26, 2006 (PICHERSKY) teaches that phenols such as eugenol is naturally found in spices (see Abstract). Given that ethanol is naturally produced in biomass materials and plants inherently contain water, the claims read on rotten, fermenting spices. As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 

As to claims 1, 26-28, Tao, Advances in Fruit Aroma Volatile Research, Molecules 2013, 18, 8200-8229; doi:10.3390/molecules18078200 (TAO) teaches that lactones such as gamma decalactone is naturally found in strawberries (third paragraph, pg. 8203). Given that ethanol is naturally produced in biomass materials and plants inherently contain water, the claims read on rotten, fermenting strawberries. As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 

As to claims 1, 29-30 and 44, Maga,  Pyridine in Foods, Volume 29, Number 5 September/October 1981 (MAGA) teaches that pyrazines such as 2-acetylpyrazine is naturally found in strawberries (last paragraph left column, pg. 896). Given that ethanol is naturally produced in biomass materials and plants inherently contain water, the claims read on rotten, fermenting grains. As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 

As to claims 32-34, Tao, Advances in Fruit Aroma Volatile Research, Molecules 2013, 18, 8200-8229; doi:10.3390/molecules18078200 (TAO) teaches that sulfides such as dimethylsulfide is naturally found in a variety of fruit (first paragraph, pg. 8214). Given that ethanol is naturally produced in biomass materials and plants inherently contain water, the claims read on rotten, fermenting fruits. As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 
As to claims 1, 38-40, 43, Vanilla Benefits at Herwisdom.com, accessed at , https://www.herbwisdom.com/herb-vanilla.html, 2013(VANILLA), VANILLA teaches that the main component of vanilla is vanillin. There are other constituents present including sugars, resins, and oils. Vanilla also contains approximately 150 aromas, many of which are present in only trace amounts. Vanillyl ethyl ether, acetic acid, p-hydroxybenzaldehyde, and caproic acid are among the chemicals present. Given that ethanol is naturally produced in biomass materials and plants inherently contain water, the claims read on rotten, fermenting vanilla beans. As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 

As to claims 1, 38-40, Tao, Advances in Fruit Aroma Volatile Research, Molecules 2013, 18, 8200-8229; doi:10.3390/molecules18078200 (TAO) teaches that acetals such as acetaldehyde (i.e., an acetal) is naturally found in apples (last paragraph, pg. 8208). Given that ethanol is naturally produced in biomass materials and plants inherently contain water, the claims read on rotten, fermenting apples. As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 
As to claims 1, 41-42, Panuwet, Differentiation of volatile profiles of Thai Oolong tea No. 12 provenances by SPMEGC-MS combined with principal component analysis, International Journal of Food Properties, 20:2450-2462, 2017 (PANUWET) teaches that furans such as 2-pentylfuran is naturally found in tea (see Table 2). Given that ethanol is naturally produced in biomass materials and plants inherently contain water, the claims read on rotten, fermenting tea leaves. As to the recited amount, there is no indication that this amount constitutes a value that is significantly more or different than what is found in nature. There is certainly no indication that the claimed amount results in a different result or property. 
As to claims 1, 2, 6, 45-48, SHAW J, Comparison of Volatile Flavor Components in Fresh and Processed Orange Juices, Agric. Food Chem. 1990, 38, 1048-1052 (SHAW), teaches that fruits such as pineapple and oranges have non volatile and volatile compounds that provide flavor. Given that ethanol is naturally produced in biomass materials and plants inherently contain water, the claims read on rotten, fermenting pineapples and oranges material. As to claims 6 and 47, there is no indication that the recited compounds would be present.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 45-49, 51-52, and 55-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2009/0148586 (SIEGEL). 
SIEGEL teaches citrus juice sacs with aroma addition comprising a water content of from 69.995-96.995% by weight [0033]. In [0045] the composition is added to beverages that contained alcohol (i.e., ethanol).   In terms of volatile organic components, the VOC 3-phenylpropanal (i.e., ad recited in claim 6)  can be added [0051].  It is taught that the 3-phenylpropanal
[0051] of SIEGEL teaches that presence furans.  In [0060], nonvolatile substances such as sugar can be present. 
SIEGEL teaches citrus juice sacs that naturally contain pectin (i.e., a surfactant) with aroma addition comprising a water content of from 69.995-96.995% by weight [0033]. In [0045] the composition is added to beverages that contained alcohol (i.e., ethanol).   In terms of volatile organic components, a variety of VOCs (i..e., over 5) can be added [0051].  This includes cinnamates (i.e., cinnamic acid conjugates). 
Sugar is present [0093].
Cinnamaldehyde, cytosine and dimethyl sulfide are also present [0052].  
As to claims 2, 6 and 47, there is no indication that the recited VOCS would be present.  

Claim(s) 1, 7-9, 14-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickham, Flavors from Esters and Alcohols, Brewing Techniques, accessed at https://www.morebeer.com/articles/Esters_Flavors_Alcohols_Balance_Fruity, 2017). 
As to 1-2 and 7-9, BICKHAM teaches that an alcoholic beverage such as beer (see first paragraph, pg. 2).  Beer contains water and ethanol.  BICKHAM teaches esters are natural flavors found in fermented fruits such as ethyl hexanoate in apples (see Table 2).  
As to claims 14-15, (BICKHAM) teaches that an alcoholic beverage such as beer (see first paragraph, pg. 2).  BICKHAM teaches that alcohols are natural flavors found in fermented fruits such as benzyl alcohol in apples (see Apple Flavors Section).  
Additional non-volatiles are not recited. 

As to claims 17-18, (BICKHAM) teaches that an alcoholic beverage such as beer (see first paragraph, pg. 2).  BICKHAM teaches that aldehydes such as 2-pentanal are natural flavors found in fermented fruits such as pears and raspberry (see Pearlike and melony and Berrylike Flavor Sections).  

Claim(s) 1, 2,  23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehtonen Chromatographia Vol. 16 pg. 201-203, 1982 (Lehtonen).
LEHTONEN teaches a whiskey with ethanol, water and a phenol such as p-cresol. The amounts are as follows:

    PNG
    media_image1.png
    197
    349
    media_image1.png
    Greyscale

The amount p-cresol falls within that claimed in claim 25 . The claimed amount of 0.00007 mg/L to 5mg/L is equivalent to 0.7 ug/l to 5000 ug/l.  The 7.8 to 14.0 ug/L range falls well within this range. 
Additional non-volatiles are not recited. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,  11-13, 20-22, 26-28, 32-34 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIEGAL as applied to claims 1, 2, 5, 6, 45-49, 51-52, and 55-57 above, and further in view of TAO.
As to claims 1, 11-13, SIEGEL teaches citrus juice sacs with aroma addition comprising a water content of from 69.995-96.995% by weight [0033]. In [0045] the composition is added to beverages that contained alcohol (i.e., ethanol).   In terms of volatile organic components, the VOC 3-phenylpropanal (i.e., ad recited in claim 6) can be added [0051].  In [0060], nonvolatile substances such as sugar can be present.  As the claimed compounds are flavors. It would have been obvious to vary the amount of each flavor compound based on the desired flavor. 

SIEGEL does not teach the specifically recited compounds. 
However, Tao, Advances in Fruit Aroma Volatile Research, Molecules 2013, 18, 8200-8229; doi:10.3390/molecules18078200 (TAO) teaches that acids such as hexanoic acid is naturally found in citrus fruits such as pineapple (last paragraph, pg. 8206). 
It would have been obvious to add the hexanoic acid to SIEGEL, as TAOS teaches that the compounds is naturally occurring flavor compound. 
Moreover, as the compounds directly impacts the flavor, it would have been obvious to vary the amount added based on desired flavor. 

As to claims 1, 20-22, 44, SIEGEL teaches citrus juice sacs with aroma addition comprising a water content of from 69.995-96.995% by weight [0033]. In [0045] the composition is added to beverages that contained alcohol (i.e., ethanol).   In terms of volatile organic components, the VOC 3-phenylpropanal (i.e., ad recited in claim 6) can be added [0051].  In [0060], nonvolatile substances such as sugar can be present. 
SIEGEL does not teach the specifically recited compounds in claims 20-22 and 44. 

Tao, Advances in Fruit Aroma Volatile Research, Molecules 2013, 18, 8200-8229; doi:10.3390/molecules18078200 (TAO) teaches that terpenes such as limonene and compounds such as carvone are naturally found in citrus fruits and berries (first paragraph, pg. 8202 and first full paragraph, pg. 8206). 
It would have been obvious to add the hexanoic acid to SIEGEL, as TAOS teaches that the compounds is naturally occurring flavor compound. 
Moreover, as the compounds directly impacts the flavor, it would have been obvious to vary the amount added based on desired flavor. 

As to claims 1, 26-28, SIEGEL teaches citrus juice sacs with aroma addition comprising a water content of from 69.995-96.995% by weight [0033]. In [0045] the composition is added to beverages that contained alcohol (i.e., ethanol).   In terms of volatile organic components, the VOC 3-phenylpropanal (i.e., ad recited in claim 6) can be added [0051].  In [0060], nonvolatile substances such as sugar can be present. 
SIEGEL does not teach the specifically recited compounds. 
Tao, Advances in Fruit Aroma Volatile Research, Molecules 2013, 18, 8200-8229; doi:10.3390/molecules18078200 (TAO) teaches that lactones such as gamma decalactone is naturally found in strawberries (third paragraph, pg. 8203 
It would have been obvious to add the hexanoic acid to SIEGEL, as TAOS teaches that the compounds is naturally occurring flavor compound. 
Moreover, as the compounds directly impacts the flavor, it would have been obvious to vary the amount added based on desired flavor. 

As to claims 32-34, SIEGEL teaches citrus juice sacs with aroma addition comprising a water content of from 69.995-96.995% by weight [0033]. In [0045] the composition is added to beverages that contained alcohol (i.e., ethanol).   In terms of volatile organic components, the VOC 3-phenylpropanal (i.e., ad recited in claim 6) can be added [0051].  In [0060], nonvolatile substances such as sugar can be present. 
SIEGEL does not teach the specifically recited compounds. 
Tao, Advances in Fruit Aroma Volatile Research, Molecules 2013, 18, 8200-8229; doi:10.3390/molecules18078200 (TAO) teaches that sulfides such as dimethylsulfide is naturally found in a variety of fruit (first paragraph, pg. 8214). 
It would have been obvious to add the hexanoic acid to SIEGEL, as TAOS teaches that the compounds is naturally occurring flavor compound. 
Moreover, as the compounds directly impacts the flavor, it would have been obvious to vary the amount added based on desired flavor. 

Claim(s) 10, 16, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over BICKHAM
(BICKHAM) teaches that an alcoholic beverage such as beer (see first paragraph, pg. 2).  Beer contains water and ethanol.  BICKHAM teaches esters are natural flavors found in fermented fruits such as ethyl hexanoate in apples (see Table 2).  
BICKHAM does not teach the recited amounts. 
However, as the claimed compounds are flavors. It would have been obvious to vary the amount of each flavor compound based on the desired flavor. 


Claim(s) 1, 23-25, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIEGAL as applied to claims 1, 2, 5, 6, 45-49, 51-52, and 55-57 above, and further in view of PICHERSKY.

As to claims 1 and 23-25, SIEGEL teaches citrus juice sacs with aroma addition comprising a water content of from 69.995-96.995% by weight [0033]. In [0045] the composition is added to beverages that contained alcohol (i.e., ethanol).  The beverages can be wine liqueurs and brandies [0045].    In terms of volatile organic components, the VOC 3-phenylpropanal (i.e., ad recited in claim 6) can be added [0051].  In [0060], nonvolatile substances such as sugar can be present. As the claimed compounds are flavors. It would have been obvious to vary the amount of each flavor compound based on the desired flavor. 

SIEGEL does not teach the specifically recited compounds in claims 23-25. 
 Pichersky et al, Eugenol and isoeugenol, characteristic aromatic constituents of spices are biosynthesized via reduction of a coniferyl alcohol ester,  (PNAS, 10128-10133, Vol. 103, no. 26, 2006 (PICHERSKY) teaches that phenols such as eugenol is naturally found in spices (see Abstract). 
It would have been obvious to add the hexanoic acid to SIEGEL, as TAOS teaches that the compounds is naturally occurring flavor compound. 
Moreover, as the compounds directly impacts the flavor, it would have been obvious to vary the amount added based on desired flavor. 

Claim(s) 1, 29-31 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable unpatentable over SIEGAL as applied to claims 1, 2, 5, 6, 45-49, 51-52, and 55-57 above, and further in view of MAGA.
As to claims 1, 29-31 and 44,  SIEGEL teaches citrus juice sacs with aroma addition comprising a water content of from 69.995-96.995% by weight [0033]. In [0045] the composition is added to beverages that contained alcohol (i.e., ethanol).   In terms of volatile organic components, the VOC 3-phenylpropanal (i.e., ad recited in claim 6) can be added [0051].  In [0060], nonvolatile substances such as sugar can be present. 
SIEGEL does not teach the specifically recited compounds. 
Maga,  Pyridine in Foods, Volume 29, Number 5 September/October 1981 (MAGA) teaches that pyrazines such as 2-acetylpyrazine is naturally flavor of strawberries (last paragraph left column, pg. 896). 
It would have been obvious to add the 2-acetylpyrazine to SIEGEL, as MAGA teaches that the compounds is naturally occurring flavor compound. 
Moreover, as the compounds directly impacts the flavor, it would have been obvious to vary the amount added based on desired flavor. 


Claim(s) 1, 35-40, 43, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIEGAL as applied to claims 1, 2, 5, 6, 45-49, 51-52, and 55-57above, and further in view of VANILLA.
As to claims 1, 35-40, 43, SIEGEL teaches citrus juice sacs with aroma addition comprising a water content of from 69.995-96.995% by weight [0033]. In [0045] the composition is added to beverages that contained alcohol (i.e., ethanol).   In terms of volatile organic components, the VOC 3-phenylpropanal can be added [0051].  In [0060], nonvolatile substances such as sugar can be present. 
SIEGEL does not teach the specifically recited compounds. 
Vanilla Benefits at Herwisdom.com, accessed at  https://www.herbwisdom.com/herb-vanilla.html, 2013(VANILLA), VANILLA teaches that the main component of vanilla is vanillin. There are other constituents present including sugars, resins, and oils. Vanilla also contains approximately 150 aromas, many of which are present in only trace amounts. Vanillyl ethyl ether (i.e., see claims 35-37), acetic acid, p-hydroxybenzaldehyde, and caproic acid are among the chemicals present. 
It would have been obvious to add the vanillyl ethyl ether to SIEGEL, as VANILLA teaches that the compounds is naturally occurring flavor compound. 
Moreover, as the compounds directly impacts the flavor, it would have been obvious to vary the amount added based on desired flavor. 
As to claim 50, it is also noted that VANILLA teaches that vanillin is an important flavor for adding vanilla flavor. 
It would have been obvious to add vanillin and vanillyl ethyl ether to SIEGAL to provide a vanilla flavor.  Moreover, it would have been obvious to vary those amounts based on desired flavor.  

Claim(s) 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over SIEGAL as applied to claims 1, 2, 5, 6, 45-49, 51-52, and 55-57 above, and further in view of PANUWET.

As to claims 1, 41-42, SIEGEL teaches citrus juice sacs with aroma addition comprising a water content of from 69.995-96.995% by weight [0033]. In [0045] the composition is added to beverages that contained alcohol (i.e., ethanol).   In terms of volatile organic components, the VOC 3-phenylpropanal (i.e., ad recited in claim 6) can be added [0051].  In [0060], nonvolatile substances such as sugar can be present. 
SIEGEL does not teach the specifically recited compounds. 
Panuwet, Differentiation of volatile profiles of Thai Oolong tea No. 12 provenances by SPMEGC-MS combined with principal component analysis, International Journal of Food Properties, 20:2450-2462, 2017 (PANUWET) teaches that furans such as 2-pentylfuran is naturally found in tea (see Table 2).
It would have been obvious to add the hexanoic acid to SIEGEL, as TAOS teaches that the compounds is naturally occurring flavor compound. 
Moreover, as the compounds directly impacts the flavor, it would have been obvious to vary the amount added based on desired flavor. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799